Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE Contact:Timothy A. Johnson Vice President, Strategic Planning and Investor Relations 614-278-6622 BIG LOTS, INC ANNOUNCES PARTICIPATION AT UPCOMING JOHNSON RICE CONSUMER CONFERENCE COMPANY UPDATES THIRD QUARTER GUIDANCE Columbus, Ohio – October 25, 2007 – Big Lots, Inc. (NYSE: BIG) announced today that it is participating in the Johnson Rice Consumer Conference being held at the Ritz Carlton Hotel in New Orleans, Louisiana.Joe R. Cooper, Senior Vice President and Chief Financial Officer is scheduled to give a presentation on Tuesday, October 30, 2007, which will be broadcast live beginning at approximately 12:00 p.m. Eastern Time.This live audio webcast will be available through www.biglots.com in the Investor Relations section of the website.If you are unable to join the live webcast, an archive of the presentation will be available through www.biglots.com and will remain available through midnight on Tuesday, November 6, 2007. In anticipation of its presentation at the Johnson Rice Consumer Conference, the Company also today updated its sales and earnings expectations for the third fiscal quarter ending November 3, 2007.Based on sales trends quarter to date and the forecast for the remaining 10 days of the quarter, the Company now expects that comparable store sales will be slightly negative.The Company’s original expectations called for an increase in comparable store sales in the range of 1% to 3%.The expected slight decline in comparable store sales is against a 5.8% comp increase last year which was the strongest quarterly performance of the year in fiscal 2006.While sales are expected to be below expectations, the Company has continued to experience significant operating profit improvement due to diligent inventory management and expense efficiencies in the business.Accordingly, the Company expects earnings to be near the high end of its previously communicated guidance of $0.09 to $0.13 per diluted share.This level of earnings per diluted share would represent the best third quarter performance in the Company’s history. From a merchandising perspective, the best performing categories during the third quarter have been furniture, consumables, and hardlines.In contrast, sales comps of toys, home, and fall seasonal merchandise are below plan and below last year.On a regional basis, sales results have been strongest in the Central region while comps in the Western and Southeastern regions have trailed the company average. Big Lots is the nation’s largest broadline closeout retailer.The Company currently operates 1,stores in 47 states.Wholesale operations are conducted through
